DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Watson US 6,748,327 B1 discloses a multivariable statistical method for estimating solar correlated variables for a geographical location identified by latitude and longitude within a geographical region including a synchronous network of a plurality of weather stations incorporating instruments necessary to acquire or calculate the variables and a database of daily historical meteorological values of the variables for specific time periods over a number of years.
	However, Watson either singularly or in combination, fail to anticipate or render obvious a system and method for variance-based photovoltaic fleet power statistics building with the aid of a digital computer, comprising: calculating a covariance for at least some of the point pairings and adding the calculated covariance for at least some of the pairs to the variance of the area clearness index; and building by the computer a power statistics for the photovoltaic fleet using the variance of the area clearness index, wherein the power grid is operated based on the power statistics, in combination with all the other limitations in the claim as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864